884 F.2d 1385
132 L.R.R.M. (BNA) 2240
Railway Labor Executives' Assoc., Amer. Railway and AirwaySupervisors Assoc., Div. of Brac, Amer. Train DispatchersAssoc., Brotherhood of Locomotive Eng., Brotherhood ofMaintenance of Way Emp., Brotherhoodof R.R. Signalmen,Brotherhood of Railway, Airline& Steamship Clerks, FreightHandlers, Express and Station Emp., Brotherhood of RailwayCarmen of U.S., Canada, Hotel Emp. & Restaurant Emp. Intl.Union,Intl. Assoc. of Machinists and Aerospace Workers,Intl.Brotherhood
NO. 87-1289
United States Court of Appeals,Third Circuit.
AUG 22, 1989

1
Appeal From:  E.D.Pa.


2
AFFIRMED.